Order granting petitioner’s motion for a peremptory order of mandamus directing the police commissioner of the city of New York, trustee of the police pension fund, to grant petitioner a widow’s pension pursuant to sections 354 and 355 of the Greater New York Charter, reversed, with twenty dollars costs and disbursements, and the motion denied. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; Glennon, J., dissents and votes to modify the order by granting an alternative order of mandamus.